Citation Nr: 0336382	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 70 percent 
disabling. 
 
2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had verified active duty service from February 
1969 until May 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that granted an increased rating for PTSD from 30 to 
50 percent disabling, and denied a higher evaluation for 
hypertension.  The veteran expressed dissatisfaction with 
these determinations in a notice of disagreement received in 
March 2002.  During the pendency of the appeal, the 50 
percent rating for PTSD was increased to 70 percent by rating 
action dated in August 2002, effective from April 5, 2001. 

The Board notes that in the Informal Hearing Presentation 
dated in August 2003, the veteran's accredited representative 
has raised the issue of entitlement to a total rating based 
on unemployability due to service-connected disability.  This 
matter is not properly before the Board for appellate review 
and it is referred to the RO for appropriate consideration.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected PTSD and hypertension are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings. 

The record reflects that the veteran receives ongoing 
outpatient treatment for various complaints and disorders, 
including psychiatric disability and hypertension.  He was 
hospitalized for PTSD between July and September 2002.  The 
Board notes that extensive outpatient records dating through 
April 2002 have been made available.  Therefore, the RO 
should retrieve any additional VA inpatient discharge 
summaries after September 2002, and outpatient clinical 
records dating from May 2002, and associate them with the 
claims folder.  

The Board notes in this instance that the veteran went on 
disability retirement as a federal employee.  In a letter 
dated in June 2002, the Office of Personnel Management wrote 
and informed him that in order to receive annuity payments, 
he had to apply for Social Security disability benefits.  
There is no indication in the record as to whether he is 
actually in receipt of such benefits.  The veteran has 
indicated in the record that the reason he retired was 
because of his service-connected psychiatric disability.  The 
United States Court of Appeals for Veterans Claims has held 
that Social Security records are relevant to claims for 
disability compensation, to include the documents considered 
in arriving at the decision, and should be retrieved.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board observes that the veteran was most recently 
afforded VA compensation and pension examinations for PTSD 
and hypertension in May 2002.  The Board is of the opinion 
that current VA examinations, which address specific rating 
criteria, would be helpful to ascertain the extent of current 
symptomatology and disability relating to the service-
connected disorders at issue.  It is noted that the veteran's 
accredited representative requested re-examination in the 
Informal Hearing Presentation dated in August 2003.  

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in 
this case.  It is observed that the appellant was apprised of 
his rights in this regard in letters dated in May and 
December 2001.  However, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1) (2003).  The Court 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9)(2003), and found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.-

2.  The veteran's outpatient clinical 
records dating back to May 2002 should 
be requested from the Columbia, South 
Carolina VA Medical Center and 
associated with the claims folder.  Any 
inpatient records after September 2002 
should also be secured.

3.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

4.  After the above-requested evidence 
has been received and associated with the 
claims folder, the veteran should be 
scheduled for a VA psychiatric 
examination, to include obtaining a 
medical opinion concerning the current 
severity of his service-connected PTSD.  
The claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of suicidal ideation, 
obsessional rituals, illogical speech, 
panic or depression affecting the ability 
to function independently, impaired 
impulse control, spatial disorientation, 
neglect of personal appearance and 
hygiene, memory loss for own name, close 
relatives and occupation, ability to 
perform activities of daily living, gross 
impairment in thought processes or 
communication, persistent delusions or 
hallucinations, grossly inappropriate 
behavior and persistent danger of hurting 
himself or others.  A multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means should be furnished.  The 
examiner should also provide an 
assessment as to the impact of the 
veteran's service-connected disability on 
his ability to obtain and retain 
substantially gainful employment.  All 
examination findings, together with the 
complete rationale for the comments 
expressed, should be set forth in the 
report.

5.  The veteran should be scheduled for 
a VA cardiology examination to 
determine the extent of disability 
associated with his service-connected 
hypertension.  The claims folder should 
be made available to the examiner for 
review.  All indicated tests and 
studies should be accomplished and 
clinical findings reported in detail.  
The examiner should also indicate 
whether or not there is any associated 
symptomatology or disease process due 
to service-

connected hypertension.  All 
examination findings, together with the 
complete rationale for the comments 
expressed, should be set forth in the 
report.

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to increased ratings for 
PTSD and hypertension, based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



